
	

113 HR 3226 RH: To remove from the John H. Chafee Coastal Barrier Resources System certain properties in South Carolina.
U.S. House of Representatives
2013-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 476
		113th CONGRESS2d Session
		H. R. 3226
		[Report No. 113–636]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2013
			Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 1, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on October 1, 2013
		
		
			
		
		A BILL
		To remove from the John H. Chafee Coastal Barrier Resources System certain properties in South
			 Carolina.
	
	
		1.Removal of properties in South Carolina from John H. Chafee Coastal Barrier Resources System
			(a)In generalThe map subtitled Long Pond Unit SC–01 included in the sets of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating
			 to the Long Pond Unit in South Carolina is hereby replaced by another map
			 relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Corrected Long Pond Unit SC–01 dated September 30, 2014.
			(b)AvailabilityThe Secretary of the Interior shall keep each map revised under subsection (a) on file and
			 available for inspection in accordance with section 4(b) of the Coastal
			 Barrier Resources Act (16 U.S.C. 3503(b)).
			
	
		December 1, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
